Citation Nr: 1209576	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  09-38 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for Osgood-Schlatter's disease, right knee, with chondromalacia of the patella.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. J. N. Driever



INTRODUCTION

The Veteran had active service from October 1973 to November 1973 and from September 1974 to August 1975. 

This claim comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.    

The RO characterized the claim on appeal as whether new and material evidence has been received to reopen a claim of entitlement to service connection for Osgood-Schlatter's disease, right knee, with chondromalacia of the patella.  It did so because the record includes a prior final denial on that claim.  However, since that final denial, pertinent service records have been associated with the claims file, mandating consideration of this claim on a de novo basis under 38 C.F.R. § 3.156(c)(1)(i) (2011) (at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records (records related to a claimed in-service event, injury, or disease) that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section defining new and material evidence). 

In a VA Form 9 (Appeal to Board of Veterans' Appeals) received at the RO in September 2009, the Veteran requested a hearing before the Board at the RO.  The RO acknowledged this request and informed the Veteran of the date of the hearing in letters dated October 2009 and December 2011.  On the scheduled date of the hearing, however, the Veteran failed to report.  Given that he did not request a timely postponement of the hearing, the Board deems his hearing request withdrawn pursuant to 38 C.F.R. § 20.702(d) (2011).

The Board REMANDS this claim to the RO via the Appeals Management Center in Washington, D.C.


REMAND

The Veteran seeks service connection for a right knee disability.  Through his representative, he claims that he aggravated his pre-existing right knee disability during active service after running, jumping and climbing stairs and falling on his knee while aboard ship.  Prior to adjudication of this claim, additional development is required.  See 38 C.F.R. § 19.9 (2011).

Under 38 U.S.C.A. § 5103A (West 2002), VA's duty to assist includes providing a claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim and the claims file contains competent evidence that the claimant has a current disability and indicates that the disability may be associated with the claimant's service.  

The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Evidence of a link between a current disability and service must be sufficient and, depending on the nature thereof, may include an assertion by the Veteran linking the two.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (holding that a conclusory, generalized statement relating an in-service illness to present medical problems is not sufficient to necessitate obtaining a VA examination and that medical examinations are not to be routinely and automatically provided to all veterans in disability cases involving nexus issues).  The threshold for finding a link between a current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. at 83.  

In this case, such an examination is necessary.  Post-service medical evidence confirms that the Veteran currently has a right knee disability.  According to the Veteran, this disorder initially manifested prior to service and worsened during service secondary to in-service activities and an injury involving a fall.  The Veteran is competent to report that, during service, he experienced increasing pain secondary to certain physical activities and fell, hurting his right knee as both the pain and the fall are capable of lay observation.  There is no information of record suggesting that he is not credible in this regard.  To date, however, VA has not obtained a medical opinion addressing whether the Veteran's current right knee disability is related to the reported in-service fall and/or alleged worsening of his right knee symptoms.  

The Board REMANDS this case for the following action:

1.  Arrange for the Veteran to undergo a VA examination in support of his claim for service connection for a right knee disability.  Forward the claims file to the examiner for review of all pertinent documents therein and ask the examiner to confirm in his written report that he conducted such a review.  Ask the examiner to conduct a thorough evaluation, including all indicated tests, and then proceed as follows:  

a) record in detail all right knee difficulties the Veteran reportedly experienced prior to, during and after service, including any falls and worsening of symptoms;

b) assuming the Veteran experienced all right knee difficulties as described, opine whether his right knee disability is more likely than not related to his active duty, including any reported falls and right knee symptoms; 

c) if not, and again, assuming the Veteran experienced all right knee difficulties as described, opine whether the right knee disability preexisted his active duty and worsened therein beyond its natural progress;

d) provide detailed rationale, with specific references to the record, for the opinions provided; and   

e) if the opinion cannot be provided without resort to speculation, discuss why such is the case and whether there is additional evidence that would aid in providing such opinion.

2.  Review the examination report to ensure that it complies with these remand instructions and, if not, return it to the examiner for correction.  

3.  Readjudicate this claim based on all of the evidence of record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, issue a supplemental statement of the case.  Thereafter, subject to current appellate procedure, return this case to the Board for further consideration.  

The Board intimates no opinion as to the ultimate disposition of this claim, but reminds the Veteran that he has the right to submit additional evidence and argument on the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).  
 
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


________________________________________________
CHERYL MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


